Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         25-JUL-2018
                                                         08:14 AM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           BERNARD TULENSA,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 14-1-0591)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Bernard Tulensa’s

application for writ of certiorari filed on May 31, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, July 25, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson